IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0725
                               Filed June 29, 2016


IN THE INTEREST OF S.S.
Minor child,

K.S., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Susan C. Cox, District

Associate Judge.



      A mother appeals the juvenile court’s order terminating her parental rights

to her child. AFFIRMED.



      Jane M. White of Jane M. White Law Office, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Nicole Garbis Nolan of Youth Law Center, Des Moines, for minor child.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       The mother appeals from the order terminating her parental rights to her

child, S.S., pursuant to Iowa Code section 232.116(1)(h) (2015) (authorizing the

termination of parental rights, as relevant here, where “the child cannot be

returned to the custody of the child’s parents as provided in section 232.102 at

the present time”). On appeal, the mother contends the State failed to prove the

ground for termination by clear and convincing evidence, termination was not in

S.S.’s best interests, and the mother should have been granted a six-month

extension to work towards reunification.

       The standard of review and controlling framework are well-established and

need not be repeated herein. See In re M.W., 876 N.W.2d 212, 219–20 (Iowa

2016) (stating review is de novo and setting forth the applicable “three-step

analysis”).

       S.S. was born in July 2013 and was in the mother’s care until June 2015.1

S.S. was removed after the family came to the attention of the Iowa Department

of Human Services (DHS) because the mother had threatened to kill herself and

was exhibiting signs of mental illness. Additionally, the mother was homeless at

the time.     The mother had been previously diagnosed with bipolar disorder,

attention deficit hyperactivity disorder, anxiety, and post-traumatic stress

disorder. She reported feeling depressed and paranoid.

       S.S. was returned to her mother’s care on September 3, 2015, and

remained in the mother’s care until October 26, 2015. S.S. was removed again


1
  The father’s parental rights were also terminated.   He was not present for the
termination hearing, and he does not appeal.
                                           3


when the mother was asked to leave a local transitional living program. The

mother had tampered with a sample for a drug screen, and when she was

caught, she admitted she would have tested positive for marijuana.

       Around the same time S.S. was removed from her care for the second

time, the mother stopped participating in mental health treatment and stopped

attending medication management. According to the mother’s own admission,

she also hit two parked cars with her vehicle while she was intoxicated, wrecking

her own car in the process.

       Between early December 2015 and early February 2016, the mother failed

to participate in any parenting time with S.S.           Additionally, she missed a

permanency hearing in December. The mother missed three of four scheduled

parenting times leading up to the termination hearing on March 30, 2016.

        At the hearing, the mother testified she was ready to make better choices

so S.S. could be returned to her care. However, the mother admitted she had

used marijuana three days prior to the hearing, and she had not reinitiated

mental health treatment or substance abuse treatment.2 The mother continued

to maintain she did not need substance abuse treatment because she could “do

it on [her] own”. She testified she had a job interview scheduled for the end of

the week but admitted that she had to turn down a job offer she received a

couple weeks prior because she knew she would fail the drug test upon which

the employment was conditioned. She also would not be able to accept the

2
  In late February, the mother scheduled a therapy and medication management
appointment, but she did not attend and she did not reschedule. Additionally, the mother
testified she had called the transitional living program to see if she could enter the
program again, but they denied her reentry and she did not call or check in with any
other programs.
                                        4


position from the upcoming interview if it was conditioned upon passing a drug

test in the near future. The mother was living with two roommates, at least one

of whom had previously illegally sold prescription medications.

      The mother maintains the State did not prove by clear and convincing

evidence that S.S. could not be returned to her care at the time of the termination

hearing. See Iowa Code § 232.116(1)(h)(4). According to the mother’s own

testimony, at the time of the hearing, she was not attending mental health

treatment or substance abuse treatment.        She had been disengaged with

services since October 2015, except for scheduled parenting time, which she

participated in intermittently at best. The mother was unemployed and still using

an illegal substance regularly.    Moreover, the mother did not have stable

housing, and one of the friends she was living with had a questionable past with

prescription pills. As the juvenile court found, “The mother loves her daughter,

but has established a pattern of putting others before S.S. This includes drugs,

alcohol, and a boyfriend.     The mother has not even started to make the

necessary changes for this important little girl or herself.”     For all of these

reasons, there is clear and convincing evidence S.S. could not be returned to the

mother’s care.

      The mother maintains termination is not in S.S.’s best interests because of

the bond the mother and S.S. share. Our consideration is not merely whether

there is a parent-child bond, “our consideration must center on whether the child

will be disadvantaged by termination, and whether the disadvantage overcomes”

the mother’s inability to provide for the child’s developing needs. In re D.W., 791

N.W.2d 703, 709 (Iowa 2010); see also Iowa Code § 232.116(2) (setting forth the
                                         5


factors to be considered in determining the child’s best interests). S.S. has been

placed with the same foster family the entire time she has been removed from

the mother’s care. According to the guardian ad litem, the foster family was

“taking excellent care of” S.S. and was “willing and able” to adopt and care for

S.S. Termination enables S.S. to achieve permanency, and we believe that is in

her best interests. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (citing In re

J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (noting

the “defining elements in a child’s best interest” are the child’s safety and her

“need for a permanent home”)).

       Finally, the mother maintains she should have been granted a six-month

extension. In order for the juvenile court to grant the mother an additional six

months to work towards reunification, the court is required to find “that the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.”    See Iowa Code § 232.104(2)(b). Although the

mother did well for a short period of time early in the family’s involvement with

DHS, she has made no apparent progress since October 2015. She testified she

knew what she needed to do and was ready to start doing it, but her actions belie

her assertions. Additionally, the mother was not participating in mental health

treatment or medication management, in spite of her serious mental health

issues.    We cannot say additional time would obviate the need for S.S.’s

removal.

       We affirm the juvenile court’s order terminating the mother’s parental

rights to S.S.

       AFFIRMED.